Citation Nr: 1036251	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  90-49 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.	Entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine, currently 40 
percent disabling.  

2.	Entitlement to an increased evaluation for service-connected 
degenerative disc disease of the cervical spine, currently, 10 
percent disabling.  

3.	Entitlement to an increased evaluation for service-connected 
residuals, avulsion fracture, left fibula, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
1985. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas and Salt 
Lake City, Utah.  A February 2004 decision granted service 
connection for a lumbar spine disability, evaluated as 0 percent 
disabling; residuals of an avulsion fracture of the left fibula, 
evaluated as 0 percent disabling; and residuals of a cervical 
spine injury, evaluated as 0 percent disabling; with effective 
dates of August 31, 2001.  A June 2010 rating decision increased 
the evaluations to 40 percent for the lumbar spine disability; 10 
percent for the cervical spine disability; and 10 percent for the 
left fibula fracture, effective August 31, 2001.  

This appeal was remanded by the Board in July 2003 and December 
2008 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record shows that service-connected 
degenerative disc disease of the lumbar spine was not manifested 
by ankylosis, symptoms of pronounced intervertebral disc 
syndrome, or incapacitating episodes.  

3.	The competent evidence of record shows that service-connected 
degenerative disc disease of the cervical spine was manifested by 
mild intervertebral disc syndrome, slight limitation of motion, 
flexion greater than 30 degrees, combined range of motion greater 
than 170 degrees; without muscle spasm, guarding, abnormal gait 
or contour, ankylosis, recurring attacks or incapacitating 
episodes.  

4.	The competent evidence of record shows that service-connected 
residuals, avulsion fracture, left fibula, is manifested by pain 
and slight limitation of motion.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).

2.	The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237, 5237-5243 
(2009).

3.	The criteria for an evaluation in excess of 10 percent for 
residuals, avulsion fracture, left fibula have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in June 2004, August 2006 
and a letter from the Appeals Management Center (AMC) in February 
2009 that addressed the notice elements for service connection 
and an increased rating for the issues on appeal.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his possession to 
the AOJ.  A March 2006 letter and the February 2009 AMC letter 
also included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a June 2010 rating 
decision and June 2010 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior 
to the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Additionally, the Veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
appellant was afforded a VA medical examination in July 2009.  
The Board further finds that the RO complied with its prior 
remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran asserts that he is entitled to increased evaluations 
for his service-connected disabilities.  Ratings for service-
connected disabilities are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2009).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

The Board notes that two of the Veteran's claims involve spine 
disabilities.  During the pendency of this claim, the criteria 
for rating spine disabilities were revised.  Effective September 
23, 2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated 
the changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.  When the 
regulations concerning entitlement to a higher rating are changed 
during the course of an appeal, the Veteran is entitled to 
resolution of his claim under the criteria that are more to his 
advantage.  The prior criteria may be applied for the full period 
of the appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date. 
VAOPGCPREC 3-00.  As the Veteran claim was pending prior to the 
change in regulations, the Veteran's service-connected lumbar and 
cervical spine disabilities have been considered under the old 
and amended schedules for rating disabilities of the spine.

Lumbar Spine

The Veteran's lumbar spine disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5242, effective August 31, 2001.  

Under the old criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine and Diagnostic Code 5295 provided 
ratings for lumbosacral strain.  These codes did not provide a 
rating over 40 percent.  As the Veteran is already receiving a 40 
percent rating, the maximum evaluation under these codes, an 
increased rating is not permitted under these diagnostic codes.  
See 38 C.F.R. § 4.71a.  

The Board also considered other potentially applicable diagnostic 
Codes in effect prior to September 26, 2003.  In this case, 
however, there was no evidence of residuals of fracture of 
vertebra (Diagnostic Code 5285), complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286), or ankylosis of 
the lumbar spine.  (Diagnostic Code 5289).  Therefore, these 
diagnostic codes do not apply.  

Under the revised criteria, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent disability rating is assigned for unfavorable ankylosis 
of entire spine.  38 C.F.R. § 4.71a (2009). 

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, 
however, a evaluation greater than 40 percent is not available, 
therefore, an increased rating is not available under this code.  

Here, the Veteran was also diagnosed with degenerative disc 
disease.  Under the old criteria, Diagnostic Code 5293 (in effect 
prior to September 23, 2002) provided ratings based on 
intervertebral disc syndrome.  Under this code, pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief, 
was to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results in 
the higher rating.  This code provided a 60 percent rating for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a. 

Notes following Diagnostic Code 5293 (in effect from September 
23, 2002 through September 25, 2003) provided guidance in rating 
intervertebral disc syndrome.  Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note (2) provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Note (3) provide that, if intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, rate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Under the revised criteria, Diagnostic Code 5243 (effective 
September 26, 2003) provides that intervertebral disc syndrome 
(IVDS) is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) provides a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is to be rated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The Board has reviewed all the medical evidence of record.  X-
rays in August 1997 revealed minor degenerative changes of the 
lumbar spine with mild facet prominence suggested at L5.  The 
impression was essentially normal lumbar spine.  X-rays in 
December 1999 and July 2001 revealed L5 osteophytes and minimal 
narrowing of the intervertebral space at L5-S1.  A July 2004 x-
ray of the Veteran's spine revealed degenerative osteoarthritis 
involving the lumbosacral spine with narrowing of the L5-S1 
interspace.  There was no evidence of fracture or subluxation.  

In a July 2002 VA examination of the spine, the Veteran reported 
complaints of pain, weakness, stiffness, fatigability and lack of 
endurance.  The Veteran asserted that he had constant pain, 
weakened extremities, stiffness in his entire spine, lack of 
endurance and that he fatigued easily.  The Veteran described the 
pain as 8/10 and was unable to bend over or do knee bends.  The 
Veteran could not name precipitating, aggravating or alleviating 
factors.  During range of motion testing, the Veteran was 
uncooperative and stated that he could not do the testing.  The 
examiner observed the Veteran during the examination stand from a 
semi-sitting position, bend at the waist, and arise from the 
table without assistance from his hands or arms without 
difficulty.  The Veteran's gait was normal and musculature was 
normal.  

In a July 2004 VA General Medical Examination, the Veteran 
reported that he had constant pain, described as 10/10 in is 
lumbar spine.  During the examination, the Veteran refused range 
of motion testing of the lumbar spine.  The Veteran stated that 
he could not bend at all and that it hurt.  No acute physical 
stress was noted.  The examiner observed that the Veteran would 
bend to tie his shoes to 90 degrees of forward flexion.  The 
Veteran was diagnosed with degenerative osteoarthritis of the 
lumbar spine per x-ray with pain, but range of motion was 
difficult to evaluate due to lack of cooperation.  The examiner 
noted that she observed the Veteran with full range of motion 
when dressing and undressing for the examination.  The Veteran 
reported that there were no periods of incapacitation in the past 
12 months.  

In this case, a July 2009 VA Compensation and Pension Examination 
was conducted regarding the Veteran's lumbar spine disability.  
In this examination, the examiner noted that a temporary claims 
file was available for review, but no medical records pertaining 
to the issue on appeal were contained therein.  During the 
examination, the Veteran reported constant low back pain.  He 
described the pain as 10/10 constantly.  The Veteran also 
indicated that there was constant radiation of pain and in his 
lower extremities as a 10/10 with weakness.  He indicated that he 
could walk slowly up to a quarter of a mile.  The Veteran claimed 
to be totally incapacitated due to his low back and lower 
extremity pain.  There were no neoplasms diagnosed on the lumbar 
spine.  The examiner noted that no physician prescribed 
incapacitating episodes secondary to his lumbar spine or 
radiating symptoms on a dermatomal or myotomal pattern described 
by the Veteran.  The examiner noted that there were no 
incapacitating episodes per se and no other flare-ups.  The 
examiner found that the Veteran did not wear a back brace, never 
had surgery on his back and had never been hospitalized due to 
his back.  The examiner found that the Veteran did not have bowel 
or bladder difficulty.  Particularly, the Veteran did not have 
urinary or fecal incontinence.  He also did not use assistive 
devices to ambulate, did not describe any specific limitations to 
walking secondary to his spinal complaints and denied other 
trauma to his spine or legs.  The examiner observed that the 
Veteran walked normally but very slowly, his posture and gait 
were normal, and he did not use any assistive devices or 
orthotics.  

On physical examination of the thoracolumbar spine, the examiner 
found that there was profound limitation of motion.  The examiner 
noted that he was not certain that the Veteran was credible or 
cooperating fully with the examination.  The Veteran was able to 
flex at the waist 0 to 5 degrees, extend 0 to 5 degrees, and flex 
and rotate to the left and right 0 to 5 degrees.  The examiner 
noted that with sham rotation, he was able to rotate his spine 
from 0 to 30 degrees without pain.  As the Veteran actively tried 
to flex, extend and rotate his spine, he complained of persistent 
pain throughout all the ranges of motion.  There was no spasm of 
the paralumbar muscles and they were not tender.  Straight leg 
raising was normal.  The examiner found that there was no change 
in active or passive range of motion during repeat motion testing 
and no additional losses of range of motion or loss of function 
in the spine due to weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  

A neurological examination revealed strength normal throughout at 
5/5.  There was no tremor and rapid movements were performed 
normally.  Tandem walking and Romberg testing were normal.  He 
walked normally, but slowly.  Reflexes were absent in the upper 
extremities, 1+ at the knees with reinforcement and absent at 
both ankles.  Plantar responses were flexor.  On sensory exam, 
pain, temperature, touch, position and vibratory sense were all 
normal in all four limbs.  The examiner ordered plain x-rays of 
the lumbar spine which revealed mild degenerative changes.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for the Veteran's service connected 
lumbar spine disability.  None of the VA examinations show 
ankylosis of the lumbar spine.  Therefore a 50 or 100 percent 
evaluation is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  Further, regarding 
intervertebral disc syndrome, in the July 2009 VA neurological 
examination did not reveal symptoms consistent with pronounced 
intervertebral disc syndrome.  The neurological examination did 
not show persistent symptoms compatible with sciatic neuropathy 
or muscle spasms.  There was absent ankle jerk, but there were no 
other findings of neurological abnormalities and no bladder or 
bowel impairment.  As such, the Board finds that a 60 percent 
evaluation is not warranted under the old criteria.  

Regarding incapacitating episodes, the Board finds that an 
increased evaluation is not warranted under the old or revised 
criteria.  The evidence of record does not show incapacitating 
episodes as defined by VA regulations.  The Board acknowledges 
the Veteran's assertions that he was totally incapacitated due to 
his back pain, however, the July 2004 and July 2009 examinations 
show that there were no incapacitating episodes in the previous 
year.  Therefore, the Board finds that a 60 percent rating is not 
warranted because the evidence does not show intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

Cervical Spine

The Veteran's cervical spine disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the old criteria, Diagnostic Code 5287 (in effect prior to 
September 26, 2003) provided ratings for ankylosis of the 
cervical spine.  Favorable ankylosis of the cervical spine was to 
be rated 30 percent disabling.  Unfavorable ankylosis of the 
cervical spine was to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.  The Board notes, however, that the evidence of record 
does not show ankylosis of the cervical spine, therefore, 
Diagnostic Code 5287 does not apply.  

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the cervical 
spine.  Slight limitation of motion of the cervical spine was to 
be rated 10 percent disabling; moderate limitation of motion of 
the cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be rated 
30 percent disabling. 
38 C.F.R. § 4.71a.  The Board observes that the words "slight" 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  

Under the revised criteria, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 
4.71a. 

The Veteran has also been diagnosed with degenerative disc 
disease.  Under the old criteria, Diagnostic Code 5293 (in effect 
prior to September 23, 2002) provided ratings based on 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome with recurring attacks was to be rated 20 percent 
disabling.  Severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief, was to be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Additionally, Diagnostic Code 5293 (in effect from September 23, 
2002 through September 25, 2003) provided that intervertebral 
disc syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic manifestations 
along with ratings for all other disabilities, whichever method 
results in the higher rating.  Diagnostic Code 5293 (in effect 
from September 23, 2002 through September 25, 2003) provided a 20 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Notes following Diagnostic Code 5293 (in effect from September 
23, 2002 through September 25, 2003) provided guidance in rating 
intervertebral disc syndrome.  Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note (2) provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Note (3) provide that, if intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, rate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Under the revised criteria, Diagnostic Code 5243 (effective 
September 26, 2003) provides that intervertebral disc syndrome 
(IVDS) is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) provides a 
20 percent disability rating for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is to be rated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence of record.  X-rays in 
August 1997 revealed that vertebral body heights in 
intervertebral disk spaces were maintained and there was no acute 
fracture of the cervical spine.  A July 2004 x-ray of the 
Veteran's spine revealed cervical spondylosis.  There was no 
evidence of recent fracture or subluxation.  

In January and February 2003 chiropractic treatment records, the 
Veteran reported severe, constant pain in his neck.  The Veteran 
reported that he could not turn his head.  The physical 
examination revealed that there was fixation at C3, C5, and C6 
facet levels.  Cervical range of motion revealed flexion, right 
and lateral flexion, right and left rotation were severely 
decreased with pain and discomfort in all ranges of motion.  
Reflexes were equal and reactive.  Treatment consisted of spinal 
adjustments.  

In a July 2004 VA General Medical Examination, the Veteran 
reported that he had constant pain, described as 10/10 in is 
cervical spine.  During the examination, range of motion testing 
revealed 0 to 45 degrees in forward flexion, extension, and 
lateral flexion to the right and left.  Rotation to the right and 
left was from 0 to 80 degrees.  The examiner noted that there was 
full range of motion, without pain or discomfort.  There were no 
complaints of pain, weakness, fatigue, or lack of endurance with 
repetitive motion.  The Veteran reported that there were no 
periods of incapacitation in the past 12 months.  

A VA Compensation and Pension Examination concerning the cervical 
spine was conducted in July 2009 VA.  In this examination, the 
examiner noted that a temporary claims file was available for 
review, but no medical records pertaining to the issue on appeal 
were contained therein.  During the examination, the Veteran 
reported constant neck pain.  He described the pain as 10/10 
constantly and totally incapacitated because of the neck pain.  
The Veteran also indicated that there was radiation of pain and 
in his upper extremities along with weakness that was 
restrictive.  A 2004 x-ray of the cervical spine indicated some 
cervical spondylosis, but no evidence of fracture.  There were no 
neoplasms diagnosed on the cervical spine.  The examiner noted 
that no physician prescribed incapacitating episodes secondary to 
his cervical spine or radiating symptoms on a dermatomal or 
myotomal pattern described by the Veteran.  There were no other 
flare-ups.   The examiner noted that there were no incapacitating 
episodes per se.  The examiner found that the Veteran did not 
wear a neck brace, never had surgery on his neck and had never 
been hospitalized due to his neck.  The examiner found that the 
Veteran did not have bowel or bladder difficulty.  Particularly, 
the Veteran did not have urinary or fecal incontinence.  He also 
did not use assistive devices to ambulate, did not describe any 
specific limitations to walking secondary to his spinal 
complaints and denied other trauma to his spine.  The examiner 
observed that the Veteran walked normally but very slowly, his 
posture and gait were normal, and he did not use any assistive 
devices or orthotics.  

On physical examination of the cervical spine, the Veteran was 
able to actively flex from 0 to 40 degrees, extend from 0 to 40 
degrees, flex to the left and right 0 to 40 degrees and rotate to 
the left and right 0 to 70 degrees.  He had no pain during the 
range of motion testing; there was no tenderness of the 
paracervical muscles and no spasm of the muscles.  The examiner 
diagnosed the Veteran with probable cervical strain, spondylitic 
changes in the cervical spine with degenerative disc disease.  
There was no evidence of spine cord or cervical nerve root 
compromise.  The examiner ordered plain x-rays of the cervical 
spine which revealed moderate multi-level degenerative changes 
without evidence of acute osseous injury.  Asymmetric odontoid 
was likely positional in the setting of no recent trauma.  

Based on the foregoing, the Board finds that the Veteran is not 
entitled to an increased evaluation for his service connected 
cervical spine disability.  The medical evidence of record shows 
that there was full range of motion in July 2004 with flexion to 
45 degrees.  Also in July 2009, flexion was to 40 degrees.  
Further, the combined range of motion was greater than 170 
degrees throughout the appeal period.  The Board acknowledges 
that the chiropractic records revealed severe limitation of 
motion, however; the preponderance of evidence does not show 
severe limitation of motion of the cervical spine.  In the July 
2009 examination, there was no evidence of spasm and no pain on 
motion.  The Board finds that the preponderance of the evidence 
shows that the range of motion was only slightly limited, flexion 
was greater than 30 degrees, and the combined range of motion was 
greater than 170 degrees.  Additionally, there was no evidence of 
spasm, abnormal gait or spinal contour.  The objective evidence 
also shows that there were no recurring attacks of intervertebral 
disc syndrome or incapacitating episodes due to the cervical 
spine disability.  Based on the foregoing, the Board finds that 
the Veteran's cervical spine disability is only slightly 
disabling.  Therefore, an increased evaluation is not warranted.  

Residuals, Left Fibula 

The Veteran's left fibula disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Diagnostic Code 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).

In a July 2004 VA General Medical Examination, the Veteran 
reported that he had an impaired walk from his left lower leg 
injury.  He indicated that he must walk with his left foot facing 
outward all the time.  The examiner noted that the Veteran walked 
in and out of the examination with a normal gait.  The Veteran 
reported that there were no periods of incapacitation due to the 
fibula disability in the past 12 months.  

A VA Compensation and Pension Examination was conducted in July 
2009 regarding the Veteran's left fibula disability.  In this 
examination, the examiner noted that a temporary claims file was 
available for review, but no medical records pertaining to the 
issue on appeal were contained therein.  The Veteran was unable 
to explain the history of his left fibula fracture.  He 
complained of constant left ankle pain at a level of 10/10.  
There were no specific aggravating factors, flares or duration of 
flare-ups described.  He did not describe any specific treatment 
and could not recall the injury.  The Veteran did not wear an 
ankle brace and had never had surgery on his ankle.  He had never 
been hospitalized due to his ankle.  The examiner observed that 
the Veteran walked normally but very slowly, his posture and gait 
were normal, and he did not use any assistive devices or 
orthotics.  

Upon physical examination of the ankle, the Veteran was able to 
dorsiflex both ankles from 0 to 20 degrees, plantar flex from 0 
to 30 degrees, evert both ankles from 0 to20 degrees and invert 
both ankles from 0 to 20 degrees.  There was no pain associated 
with range of motion testing.  There was no swelling, tenderness 
or inflammation of the ankles or the distal tibia or fibula.  The 
examiner found that there was no change in active or passive 
range of motion during repeat motion testing and no additional 
losses of range of motion or loss of function in the involved 
joints due to weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  The examiner ordered plain x-rays 
of the ankle which revealed calcific densities within the plantar 
fascia which could be seen in plantar fasciitis and ossification 
within the syndesmosis without evidence of acute osseous injury.  

Initially, the Board notes that normal ankle dorsiflexion is to 
20 degrees, with plantar flexion to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2009).

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted.  Here, the limitation of motion of 
the ankle was slight.  There was no limitation of dorsiflexion 
and 15 degrees limitation of plantar flexion in both ankles.  The 
Veteran also had a normal gait and was observed walking normally, 
albeit slowly, on his foot.  The Board finds that the Veteran's 
symptoms are not consistent with a moderate disability.  There 
was no evidence of malunion of the tibia and fibula.  The Board 
acknowledges the Veteran's reported history that his gait was 
altered and he his disability was more severe, however, the 
objective evidence does not support his assertions.  As such, the 
Board finds that the disability was slightly disabling and the 
symptoms did not approximate a moderate disability.  Therefore, a 
10 percent evaluation is appropriate.  



Other Considerations

The Board has considered whether staged ratings are appropriate 
for the Veteran's service connected disabilities; however, the 
Board finds that his symptomatology has been stable throughout 
the appeal period.  Therefore, assigning additional staged 
ratings for such disabilities is not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Further, the orthopedic manifestations were contemplated in the 
schedular evaluations.  A neurological examination in July 2009 
revealed strength normal throughout at 5/5.  There was no tremor 
and rapid movements were performed normally.  Tandem walking and 
Romberg testing were normal.  He walked normally, but slowly.  
Reflexes were absent in the upper extremities, 1+ at the knees 
with reinforcement and absent at both ankles.  Plantar responses 
were flexor.  On sensory exam, pain, temperature, touch, position 
and vibratory sense were all normal in all four limbs.  The Board 
finds that the objective medical evidence of record fails to 
demonstrate that the Veteran's lumbar or cervical spine 
disability results in any associated objective neurological 
abnormalities that warrant separate or increased ratings. 

The Board has considered in each of the aforementioned issues 
that the Veteran reported that his disabilities were severe and 
completely incapacitating.  The Board also acknowledges that the 
Veteran, as a layperson, is competent to report observable 
symptomatology of an injury or illness.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  In this case, however, the 
Board finds that the objective evidence of record outweighs his 
assertions.  The medical evidence contradicts the Veteran's 
assertions and does not show that his disabilities were as severe 
as the Veteran contended.  

The Board has also considered the DeLuca criteria.  See DeLuca, 
supra.  However, findings of functional impairment due to DeLuca 
considerations have already been considered as part of the 
Veteran's currently assigned ratings.  The ratings assigned to 
the Veteran's disabilities properly compensate him for his 
symptoms of pain and limitation of motion.  There is no medical 
evidence of record indicating that the Veteran currently 
experiences pain which causes additional limitation of motion 
beyond that contemplated by the assigned evaluation.  
Specifically, the July 2009 VA examiner found that there was no 
change in active or passive range of motion during repeat motion 
testing and no additional losses of range of motion or loss of 
function in the involved joints or spine due to weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria for the same symptoms is not warranted for any 
period of time subject to this appeal.  See 38 C.F.R. § 4.14 
(2009).

Further, the record shows that the Vetearn is service connected 
for schizophrenia, rated as 100 percent disabling.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the record does not suggest that the Veteran is unable to work 
due to the disabilities at issue in this decision.  Therefore, 
the Board declines to apply Rice and take jurisdiction over a 
TDIU claim.  

The Board also noted that the Veteran has been unemployed since 
separation from service.  The disabilities at issue in this 
decision, however, have not caused marked interference with his 
daily activities beyond that already contemplated in the assigned 
evaluations throughout the appeal period.  He also has not had 
frequent periods of hospitalization due to these disabilities.  
As such, the Board finds that the application of the regular 
schedular standards is not rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.  

Lastly, the Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims for increased ratings 
for his disabilities.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation for service-connected degenerative disc 
disease of the lumbar spine, currently 40 percent disabling is 
denied.  

An increased evaluation for service-connected degenerative disc 
disease of the cervical spine, currently, 10 percent disabling is 
denied.   

An increased evaluation for service-connected residuals, avulsion 
fracture, left fibula, currently 10 percent disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


